ORDER
PER CURIAM:
Nicholas Holbruck appeals the denial of his Rule 24.035 motion after an evidentiary hearing. On November 25, 2003, Hol-bruck entered a guilty plea to one count of the class D felony of passing bad checks under § 570.120, RSMo. Holbruck alleges that his plea counsel provided ineffective assistance by advising him that if he did not plead guilty, he would be sent to a mental health facility for an indefinite period of time. Holbruck alleges that he relied upon this statement in choosing to plead guilty, and would have insisted on going to trial but for his counsel’s misad-vice. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).